DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is responsive to the amendment filed on 06/02/2021.  As directed by the amendment: claims 1-18 are presently pending in this application.
Response to Arguments
Applicant's arguments with respect to claims 1-3, 8-14 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer”; claims 4-5 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Frantz et al. (2011/0196397) “Frantz”; claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Cunniffe et al. (2010/0094397) “Cunniffe” and claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Nichols et al. (2016/0220397) “Nichols” have been fully considered but they are not persuasive.   
The main argument is directed to Hutchins et al. failing to provide a teaching or suggestion that the retention frame is attached to a curl and that Hutchins does not teach or 
This is not found to be persuasive because Fig. 3 is relied on for the disclosure of an elongated stent 534 having opposing curls at either end, and a “drug delivery portion 532” being attached to a curl at one end 536 of the stent.  Fig. 11 discloses a shape memory embodiment of a “drug delivery portion” 100 which includes a retention frame portion 104 (par. 0045).  Furthermore, Fig. 15R discloses the coil shape of the retention frame in Fig. 11 (par. 0141).  Par. 0172 discloses “features illustrated or described as part of one embodiment can be used on another embodiment to yield a still further embodiment”.   The coiled shape memory drug delivery portion embodiment in Fig. 11/15R can be used as the drug delivery portion 532 in Fig. 3 which is attached to a curl of the stent.  Therefore, Hutchins discloses the claimed invention of claim 1 including “a coil of memory material attached to a curl at one end of the stent”. 
Rejections under 35 USC 112 (b) of claims 1, 11-12 and 16 have been withdrawn.
Rejection under 35 USC 112 (d) of claim 18 has been withdrawn.
Claim objection of claim 12 has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The limitation “can be grasped” in claim 17, render the claims indefinite.  It is 
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer”. 
Regarding claims 1, 3, 11-12, 14, 16 and 17, as best understood, Hutchins discloses a method of removing a ureteral stent 530 (Fig. 3) from a mammalian subject (par. 0145 and 0162 disclose methods for retrieval or removal of a non-biodegradable ureteral stent), wherein the removable ureteral stent 530 includes an elongated stent 534 with opposing curls at either end (the end curled portion attached to the elongated portion 534; Fig. 3), a coil of memory material 532 (par. 0141 and Figs. 3/15R disclose a coil shape for drug delivery portion 532 and par. 0072 discloses the drug delivery portion is made of memory material Nitinol) attached to a curl at one end of the stent (Fig. 3 discloses material 532 is attached to the curled portion with a sleeve 536) adapted to uncoil and elongate under tensile force, and which does so elongate and uncoil at a lower tensile force than that needed to induce substantial uncoiling of either 
except for a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked.
However, Holzer teaches a similar method of external magnetic extraction (par. 0063 and Fig. 4) comprising a removable tubular element 2 and a ferromagnet 3 attached to the distal end of the tubular element (Fig. 4 and par. 0063 disclose the tip 3 has a magnet which is 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and stent in Hutchins to include a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked, as taught and suggested by Holzer, for the purpose of using a minimally invasive method that minimizes the risks associated with surgical removal of 
Regarding claim 2, Hutchins discloses wherein the memory material is a wire or a flattened ribbon shape (Fig. 15R discloses a wire coil).
Regarding claims 8-9, Hutchins discloses wherein the curls are substantially J-shaped and the curls curl through at least 3/4 of one completed circle (as shown in Fig. 3, the curls are J shaped and form at least ¾ of a completed circle).
Regarding claim 10, Hutchins discloses wherein the coil 532 includes nitinol (par. 0072 discloses the drug delivery portion is made of memory material Nitinol).
Regarding claim 13, Hutchins discloses the first end of the ureteral stent is positioned in the bladder 590 of the mammalian subject and the second end of the ureteral stent is positioned in the ureter or kidney 594 of the mammalian subject (Fig. 8A and par. 0032).
Claims 4-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Frantz et al. (2011/0196397) “Frantz”. 
Hutchins in view of Holzer discloses the claimed invention of claims 1 and 12; except for the ferromagnet is selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and ferromagnet includes a member selected from the group consisting of: Nd2Fe14B (neodymium), SmCo5, SmCo7, SmFe7, SmCu7 and SmZr7; and the external magnetic force is applied using a paramagnet or an electromagnet.  However, Frantz teaches a similar invention comprising a catheter having a ferromagnet 50 (Fig. 4A) selected from the group consisting of: a rare earth magnet and an A1NiCo magnet; and the ferromagnet includes a member selected .
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Cunniffe et al. (2010/0094397) “Cunniffe”. 
Hutchins in view of Holzer discloses the claimed invention of claim 1; except for one or more selected from the group consisting of: the magnet, the coil, or the stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer and Ni-Cu-Ni alloy.  However, Cunniffe teaches a similar invention comprising a stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer (par. 0029).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention in Hutchins in view of Holzer to include one or more selected from the group consisting of: the magnet, the coil, or the stent is coated with a biocompatible material selected from the group consisting of poly(p-xylylene) polymer, as . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hutchins, III et al. (2013/0158675) “Hutchins” in view of Holzer (2002/0151923) “Holzer” further in view of Nichols et al. (2016/0220397) “Nichols”.
Hutchins discloses a method of removing a ureteral stent 530 (Fig. 3) from a mammalian subject (par. 0145 and 0162 disclose methods for retrieval or removal of a non-biodegradable ureteral stent), wherein the removable ureteral stent 530 includes an elongated stent 534 with opposing curls at either end (the end curled portion attached to the elongated portion 534; Fig. 3), a coil of memory material 532 (par. 0141 and Figs. 3/15R disclose a coil shape for drug delivery portion 532 and par. 0072 discloses the drug delivery portion is made of memory material Nitinol) attached to a curl at one end of the stent (Fig. 3 discloses material 532 is attached to the curled portion with a sleeve 536) adapted to uncoil and elongate under tensile force, and which does so elongate and uncoil at a lower tensile force than that needed to induce substantial uncoiling of either curl (the coil of memory material 532 is fully capable of performing this intended use because it has a coil shape and memory material with a lower tensile strength and par. 0084 discloses the stent body including the curled portion is made of synthetic polymers which has a higher tensile strength; where the coil memory material would obviously uncoil at a lower tensile force than the curl of the stent body), and wherein the coil is at least long enough such that its distal end (from the end attached to the stent) is adapted to pass through an internal urethral sphincter and an urethral opening when the stent is in place in the ureter (the coil 532 is fully capable of performing this intended use since Fig. 15R 
except for a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked; and a kit comprising: instructions to perform the method of removing a ureteral stent from a mammalian subject.   
However, Holzer teaches a similar method of external magnetic extraction and the method of removing a ureteral stent (par. 0063 and Fig. 4) comprising a removable tubular element 2 and a ferromagnet 3 attached to the distal end of the tubular element (Fig. 4 and par. 0063 disclose the tip 3 has a magnet which is attached to tubular element 2 and the abstract discloses a ferromagnet); the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening (par. 0063 discloses placing 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method and stent in Hutchins to include a ferromagnet attached to the distal end of the coil; the method comprising: positioning an external magnetic force proximal to the pubic area of the mammalian subject; drawing the external magnetic force towards the mammalian subject’s urethral opening, thereby drawing the magnet down the mammalian subject’s urethra and towards the urethral opening; the external magnetic force partially uncoils the curls and wherein the magnet is withdrawn to a position in the urethra at which it can be grasped or hooked, as taught and suggested by Holzer, for the purpose of using a minimally invasive method that minimizes the risks associated with surgical removal of implanted devices including infection and physical discomfort to the patient (par. 0013 of Holzer). 
Furthermore, Nichols teaches a similar kit 900 (Fig. 9) comprising a ureteral stent kit and printed instructions 960 on using the stent (par. 0047) and par. 0044 discloses using the stent involves removal of the sent using a string 720.  Therefore, it would have been obvious to one of ordinary skill in the art at the time .  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YASHITA SHARMA/
Primary Examiner, Art Unit 3774